DETAILED ACTION
This is a first action on the merits. Claims 1-15 are pending. Claims dated 05/12/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020 and 12/23/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over De La Guardia Gonzalez et al. (US 20190051195 A1), in view of Tsutsui (US 20210211187 A1) and herein after will be referred to as Gonzales and Tsutsui respectively.

Regarding claim 1, Gonzales teaches an information processing system including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object, comprising (Fig. 1 support/first drone 125): 
a movement control unit that executes movement control of the mobile object 0025] flight controller onboard)
an acquisition unit that acquires measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control unit that executes control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control unit that executes movement control of the mobile object on the basis of a state of the flying object.
However, in the same field of endeavor, Tsutsui discloses a flying object ([0082] parent aircraft),
and a mobile object ([0082] child aircraft) comprising: 
a movement control unit ([0082] tuned flying control unit 314) that executes movement control of the mobile object on the basis of a state of the flying object ([0082] The tuned flying control unit 314 controls the tuned flying of the aircraft 100…The tuned flying control unit 314 notifies, for example, the child aircraft of the parent aircraft or the other child aircrafts which are targets to fly in tune with… In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the functions of the movement control unit as taught by Gonzales to incorporate the teachings of Tsutsui to include executing movement control of the mobile object on the basis of a state of the flying object (corresponding to Tsutsui’s child aircraft flying in tune with the parent aircraft on the basis of at least a positional relationship), because by doing so, “even in a case where the weather has changed, the aircrafts located in the same weather condition can be included in the same aircraft group” (Tsutsui [0089]), and “[t]hus, even in a case where the weather has changed, the child aircraft can be made fly in tune with the parent aircraft located within the same weather condition as the child aircraft” (Tsutsui [0089]).

Regarding claim 2, Gonzales, as modified (see rejection of claim 1), teaches the information processing system according to claim 1.
Gonzales, as modified, also teaches wherein the movement control unit executes the movement control of the mobile object on the basis of a state of a current position or a predicted position of the flying object as the state of the flying object (see rejection of claim 1 cited to Tsutsui [0082] fly in tune with […] a positional relationship; see also Tsutsui [0095] The parent aircraft and the child aircraft, or the child aircrafts may perform control to maintain the distance between aircrafts by sharing latitude, longitude, and altitude by communicating with each other. For example, the child aircraft may fly so that the distance from the parent aircraft is not shorter than a preset distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Gonzales to incorporate the teachings of Tsutsui to include wherein the movement control unit executes the movement control of the mobile object on the basis of a state of a current position or a predicted position of the flying object as the state of the flying object, because doing so maintains distance between aircrafts (Tsutsui [0095]), and by extension also mitigates the risk for collision between aircrafts.

Regarding claim 3, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the control device executes flight control of the flying object on the basis of the measurement information or the processed information ([0021] In response to receipt of the wind metric, the processing circuitry 120 of the receiving device 110, is arranged to modify 140 a flight plan of the second drone 105 based on the wind metric. In an example, modifying the flight plan 140 includes avoiding a path in which the wind threatens to force the second drone 105 to collide with the obstacle 135 based on the wind metric). 

Regarding claim 4, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the measurement information is information relating to wind at a position of the mobile object of which movement is controlled by the movement control unit ([0015] support drones 125 may include a device 110 to provide real-time wind estimation).  

Regarding claim 5, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart from a taking-off or landing position of the flying object by a first distance in a horizontal direction, and by a second distance in a vertical direction.
However, Tsutsui also teaches wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart fromTsutsui [0095] The parent aircraft and the child aircraft, or the child aircrafts may perform control to maintain the distance between aircrafts by sharing latitude, longitude, and altitude by communicating with each other. For example, the child aircraft may fly so that the distance from the parent aircraft is not shorter than a preset distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Gonzales to incorporate the teachings of Tsutsui to include wherein the movement control unit executes the movement control to move the mobile object to a position spaced apart from
While Tsutsui also discloses a taking-off or landing position of the flying object (Tsutsui [0049] The aircraft 100 rises to the intended altitude while circling within the range of a cylinder-like takeoff and landing region 50. The aircraft 100 rises, for example, to the stratosphere while circling within the range of the takeoff and landing region 50), Gonzales, as modified does not explicitly disclose the mobile object to a position spaced apart from a taking-off or landing position.
However, Examiner submits it would have been obvious to a person of ordinary skill in the art for the mobile object to continue to maintain distance, a position spaced apart from a taking-off or landing position of the flying object to avoid crashing into the flying object during taking-off or landing.

Regarding claim 6, Gonzales, as modified, teaches the information processing system according to claim 5.
Gonzales, as modified, also teaches wherein the movement control unit executes the movement control to move the mobile object to a first position and a second position Tsutsui cited above to [0095] disclosing that the child aircraft flies in tune with the parent aircraft by a preset distance),
In Tsutsui, Examiner understands the mobile object (corresponding to child aircraft) moves from “a first position to a second position” when the flying device (corresponding to parent aircraft) moves because of the positional relationship..
Gonzales, as modified, does not explicitly teach: a first position and a second position which are different in the second distance in the vertical direction. 
However, Tsutsui suggests a first position and a second position may be different in the second distance in the vertical direction ([0082] In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune. [0095] The parent aircraft and the child aircraft, or the child aircrafts may perform control to maintain the distance between aircrafts by sharing latitude, longitude, and altitude by communicating with each other. For example, the child aircraft may fly so that the distance from the parent aircraft is not shorter than a preset distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Tsutsui to more explicitly disclose a first position and a second position which are different in the second distance in the vertical direction (corresponding to the child aircraft changing altitude as the parent aircraft changes altitude), because doing so allows the mobile objects to still maintain a relatively close distance/altitude with respect to the flying object, even when the flying object changes altitude.
Gonzales, as modified, further teaches the acquisition unit acquires first measurement information relating to an environment at the first position, and second measurement information relating to an environment at the second position (Gonzales [0015] provide real-time wind estimation), 
and the transmission control unit executes control of transmitting the first measurement information and the second measurement information or processed information of the first measurement information and processed information of the second measurement information to the control device or the flying object (Gonzales [0057] communicating the wind metric to a second drone).

Regarding claim 7, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object in a state in which a position of the mobile object relative to a current position of the flying object is set to be constant.  
However, Tsutsui also teaches wherein the movement control unit executes the movement control to move the mobile object in a state in which a position of the mobile object relative to a current position of the flying object is set to be constant ([0095] The parent aircraft and the child aircraft, or the child aircrafts may perform control to maintain the distance between aircrafts by sharing latitude, longitude, and altitude by communicating with each other. For example, the child aircraft may fly so that the distance from the parent aircraft is not shorter than a preset distance).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify a position of the mobile object relative to a current position of the flying object as taught by modified Gonzales to incorporate the teachings of Tsutsui to include set to be constant, because doing so maintains the distance between target aircrafts (Tsutsui [0096]), and by extension mitigating the risk of collision between the aircrafts, and also because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “maintaining distance”.

Regarding claim 9, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales also teaches wherein the mobile object is capable of moving as a movement group in combination with one or more other mobile objects (Fig. 1 support/first drone 125 move as a movement group with other support/first drones 125), 
Gonzales does not explicitly teach and a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects.  
However, Tsutsui also teaches a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0088] The weather condition acquisition unit 318 may acquire a first weather condition of a first flying area where the first aircraft group is flying, and a second weather condition of a second flying area where the second aircraft group is flying. Here, in a case where the first weather condition and the second weather information satisfy a preset condition, the tuned flying control unit 314 may control the child aircraft included in the first aircraft group to fly in tune with the parent aircraft of the second aircraft group.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Tsutsui to include a position of each of a plurality of the mobile objects included in the movement group is determined on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects, because by doing so, “even in a case where the weather has changed, the aircrafts located in the same weather condition can be included in the same aircraft group” (Tsutsui [0089]).

Regarding claim 10, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales, as modified, does not explicitly teach wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction.
However, Tsutsui also teaches wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction ([0082] The tuned flying control unit 314 controls the tuned flying of the aircraft 100…The tuned flying control unit 314 notifies, for example, the child aircraft of the parent aircraft or the other child aircrafts which are targets to fly in tune with… In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune)).
Examiner interprets “a distribution” corresponds to the distance, positional, and altitude relationships in Tsutsui.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Tsutsui to include wherein a position of each of the plurality of mobile objects included in the movement group is determined in consideration of a distribution in a horizontal direction and a distribution in a vertical direction (corresponding to Tsutsui’s distance, positional, and altitude relationship), because doing so maintains distance between aircrafts (Tsutsui [0095]), and by extension also mitigates the risk for collision between aircrafts.

Regarding claim 14, Gonzales teaches an information processing method that is executed by an information processing system including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object, comprising (Fig. 1 support/first drone 125): 
a movement control step of executing movement control of the mobile object 0025] flight controller onboard controls movement of drone)
an acquisition step of acquiring measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control step of executing control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control step of executing movement control of the mobile object on the basis of a state of the flying object.
However, in the same field of endeavor, Tsutsui discloses a flying object ([0082] parent aircraft),
and a mobile object ([0082] child aircraft) comprising: 
a movement control step of executing movement control of the mobile object on the basis of a state of the flying object ([0082] The tuned flying control unit 314 controls the tuned flying of the aircraft 100…The tuned flying control unit 314 notifies, for example, the child aircraft of the parent aircraft or the other child aircrafts which are targets to fly in tune with… In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the executing movement control as taught by Gonzales to incorporate the teachings of Tsutsui to include executing movement control of the mobile object on the basis of a state of the flying object (corresponding to Tsutsui’s child aircraft flying in tune with the parent aircraft on the basis of at least a positional relationship), because by doing so, “even in a case where the weather has changed, the aircrafts located in the same weather condition can be included in the same aircraft group” (Tsutsui [0089]), and “[t]hus, even in a case where the weather has changed, the child aircraft can be made fly in tune with the parent aircraft located within the same weather condition as the child aircraft” (Tsutsui [0089]).

Regarding claim 15, Gonzales teaches a non-transitory computer readable medium storing a program causing a computer that controls an information processing system ([0042] a non-transitory machine readable medium) including a flying object (Fig. 1 instrument/second drone 105), 
a control device that executes flight control of the flying object (Fig. 1 device 110), 
and a mobile object that supports flight of the flying object, comprising (Fig. 1 support/first drone 125): 
a movement control step of executing movement control of the mobile object 0025] flight controller onboard controls movement of drone)
an acquisition step of acquiring measurement information relating to an ambient environment of the mobile object (Fig. 1 processing circuitry 120 in device 110; [0015] Any or all of the instrument drone 105 and the support drones 125 may include a device 110 to provide real-time wind estimation; [0016] The processing circuitry 120 is arranged to measure a wind metric); 
and a transmission control step of executing control of transmitting the measurement information or processed information of the measurement information to the control device or the flying object (Fig. 6 network interface device and communications network 626 in device 110; [0057] communicating the wind metric to a second drone).  
Gonzales does not explicitly teach: a movement control step of executing movement control of the mobile object on the basis of a state of the flying object.
However, in the same field of endeavor, Tsutsui discloses a flying object ([0082] parent aircraft),
and a mobile object ([0082] child aircraft) comprising: 
a movement control step of executing movement control of the mobile object on the basis of a state of the flying object ([0082] The tuned flying control unit 314 controls the tuned flying of the aircraft 100…The tuned flying control unit 314 notifies, for example, the child aircraft of the parent aircraft or the other child aircrafts which are targets to fly in tune with… In addition, the tuning condition may specify a distance relationship, a positional relationship, an altitude relationship, a speed relationship, and the like with a target flying in tune)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the executing movement control as taught by Gonzales to incorporate the teachings of Tsutsui to include executing movement control of the mobile object on the basis of a state of the flying object (corresponding to Tsutsui’s child aircraft flying in tune with the parent aircraft on the basis of at least a positional relationship), because by doing so, “even in a case where the weather has changed, the aircrafts located in the same weather condition can be included in the same aircraft group” (Tsutsui [0089]), and “[t]hus, even in a case where the weather has changed, the child aircraft can be made fly in tune with the parent aircraft located within the same weather condition as the child aircraft” (Tsutsui [0089]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Tsutsui, and in further view of Endo (US 20210255316 A1) and herein after will be referred to as Endo.

Regarding claim 8, Gonzales, as modified, teaches the information processing system according to claim 1.
Gonzales, as modified, does not explicitly teach wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object.  
However, Endo teaches a mobile object (Fig. 4 HAPS 10) and a flying object (Fig. 4 HAPS 20),
wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object ([0095] In areas with strong winds such as westerlies and easterly winds, a flight control is performed so that the HAPS 10 rises towards windward.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the functions of the movement control unit as taught by modified Gonzales to incorporate the teachings of Endo to include wherein the movement control unit executes the movement control to move the mobile object to be located on a windward side with respect to the flying object, for the motivation of added flight safety by taking the direction of wind into consideration when performing flight control in areas of strong winds such as westerlies and easterly winds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Tsutsui, and in further view of Kim et al. (US 20160293018 A1) and herein after will be referred to as Kim.

Regarding claim 11, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales, as modified, does not explicitly teach wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies.  
However, Kim teaches wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies ([0064] A form of a fleet may freely change so that a drone does not collide with another peripheral drone, another environmental object, or a facility object when the plurality of drones are configured as a fleet and the drones constituting the fleet operate in units of fleets, and a changed structure may be immediately reflected when a structure of the fleet changes due to the inclusion or departure of a drone; [0069] the drone needs to correct a form of a fleet according to the peripheral environment…Therefore, the fleet of the drones is adapted to an environment to adjust the form. That is, when the strong wind blows as described above, the drones need to be further away from each other; [0100] FIG. 1B reflects a fleet structure changed due to the inclusion of a new drone according to the first and second exemplary scenarios).
In Kim, Examiner interprets the wind/ peripheral environment information corresponds to “measurement information relating to the environment of at least one of the one or more mobile objects which are moved as the movement group” and the inclusion or departure of drones in the group corresponds to “a total number […] varies”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate Kim to include wherein on the basis of the measurement information relating to the ambient environment of at least one of the one or more mobile objects which are moved as the movement group, a total number of the mobile objects moving as the movement group varies, for the motivation of decreasing collision risk between drones by including or departing drones in the group on the basis of peripheral environment information.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, in view of Tsutsui, and in further view of Sun et al. (US 20190227555 A1) and herein after will be referred to as Sun.

Regarding claim 12, Gonzales, as modified, teaches the information processing system according to claim 9.
Gonzales also teaches wherein at least one of the mobile objects in the movement group is moved with respect to a section for which safety is not confirmed among a plurality of route sections in which the flying object is capable of flying […] on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0013] In case of an unexpected wind gust, the support drones encounter the gust first, and may update the wind field and communicate the same to the instrument drone before it loses control in the gust. Thus, the instrument drone may be given time to land or navigate into a safe area before it even encounters the wind gust).
Examiner interprets the area in which the support drone flies in the unexpected gust corresponds to “section for which safety is not confirmed”. 
Gonzales, as modified, does not explicitly teach: and safety or non-safety is confirmed on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects 
However, Sun discloses a mobile object (Fig. 1 assisting aerial drone 20)
and safety or non-safety is confirmed ([0072] --high risk zone or if there is no risk zone along the route--)
on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects ([0009] sensing the object at the location on the route ahead of the road vehicle with the aerial drone includes operating a radar sensor on the aerial drone to detect the object and acquire the relative position of the object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Gonzales to incorporate the teachings of Sun to include safety or non-safety is confirmed on the basis of the measurement information relating to an ambient environment of at least one of the mobile objects, because doing so decreases the likelihood of collision by avoiding confirmed high-risk zones.

Regarding claim 13, Gonzales, as modified, teaches the information processing system according to claim 12.
Gonzales, as modified, also teaches where a section for which safety is confirmed (see rejection of claim 12 cited to Sun [0072] no risk zone)
includes a route section to which another flying object or mobile object flies or moves within a predetermined period (Sun [0079] If no risk of collision exists, then the method returns to action block 640 where the aerial drone is maintained at the selected distances (D) ahead of the road vehicle; [0073] At action block 640, the aerial drone is controlled to fly a selected distance ahead of the road vehicle).
Sun, does not explicitly disclose that another mobile object flies in the no risk zone. However, it would have been obvious to a person of ordinary skill in the art for another mobile object to fly to the no risk zone within a predetermined time period since Gonzales teaches a plurality of support drones (corresponding to a plurality of mobile objects which includes another mobile object), and one of ordinary skill in the art would be motivated for the another support drone to also fly or move to the no-risk zone (corresponding to “section for which safety is confirmed) within a predetermined period because doing so allows the support drones to fly collectively and cohesively as a group.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180090016 A1 Nishi et al. discloses methods and apparatus to navigate drones based on weather data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661